Citation Nr: 1432969	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-18 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran served in the Air Force reserves from June 1968 to January 1974, and had a period of active duty from July 21, 1968, to February 21, 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, mailed to the Veteran in February 2009, which denied entitlement to service connection for the disabilities on appeal.

In October 2012, the Veteran testified, accompanied by an observer, before the undersigned Veterans Law Judge, seated at the RO in St. Petersburg, Florida.  At that time, the Veteran submitted additional evidence, with a waiver of RO consideration of the same.  A transcript of the hearing has been associated with the claims file.

The above stated issues were remanded in March 2013 for additional development.  That development having been achieved, the claims are now ready for appellate review.  In addition, a claim for service connection for a benign asymmetric density, right upper breast was also remanded.  That issue was granted in a June 2013 rating decision.

A review of the Virtual VA paperless claims processing system did not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran's hearing loss is not related to his active duty service.

2. The Veteran's tinnitus is not related to military service.



CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by service and service incurrence may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2. Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, in an October 2008 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private medical records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

In the March 2013 remand the Board requested that the RO/AMC obtain any missing treatment records and provide a VA examination with regard to the Veteran's claims.  The record reflects that the Veteran's additional treatment records were obtained and associated with his claims file.  The VA examination was afforded.  Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At the October 2012 Central Office hearing, the undersigned Acting Veterans Law Judge and representative for the Veteran engaged in colloquies with the Veteran as to substantiation of the claims.  The Veteran was asked about and provided testimony regarding the etiology of his hearing loss and tinnitus claims.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board's October 2012 hearing or contended that the Veteran does not fully understand the issues or the evidence that is required to substantiate his claims.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.


Merits of the Claims

The Veteran seeks service connection for bilateral hearing loss and tinnitus resulting from noise exposure during his active military service.  There is no competent, probative evidence linking his claimed disorders to military service and the claims will be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such as hearing loss (other organic diseases of the nervous system), became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), noted that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.

The Veteran contends that his hearing loss and tinnitus are the result of noise exposure during his active duty service in the Air Force as a weapon system specialist and radar repairman.  The Veteran's DD-214 indicated that his military operational specialty is that of an apprentice weapons control system mechanic. 

In his October 2008 statement, he reported that he was a weapons control systems mechanic on fighter aircraft and spent time on the flight lines, without hearing protection.  At his Board hearing, he reported that, during service, after a hearty day of working on the flight line, he heard a loud buzzing in his head when he went home.  He reported that he failed a post-service hearing test.  He also reported that his post-service occupation in a factory was in an office-setting and he was issued hearing protection any time he went on the factory floor.

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of bilateral hearing loss or tinnitus.  However, a September 1968 Hearing Conservation Data document indicates that the Veteran presented with bilateral hearing acuity within normal limits, and the Veteran was exposed to hazardous noise levels resulting from trainer operations.  A notation also indicates that the Veteran had previous occupational experience in a screw machine factory, for three years, to which the Veteran attributed his hearing level.  The Veteran also reported tinnitus following such noise exposure.

The Board notes initially that the Veteran has a current disability as noted in various service and VA treatment records.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss for VA standards as noted in the May 2013 VA examination.  The Veteran reported bilateral recurrent tinnitus.  Therefore the Board finds the Veteran has a current diagnosis with regard to both of his claims.

On VA examination in January 2009, objective findings revealed that the Veteran's pure tone thresholds, in decibels, for the right ear were 10, 15, 15, 30, 35, and for the left ear were 10, 15, 15, 50, 50, both measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition ability was 96 percent in the right ear and 94 percent in the left ear.  As he did not demonstrate an auditory threshold in any of the specified frequencies of 40 decibels or greater, auditory thresholds in at least three of the specified frequencies of 26 decibels or more, or a speech recognition score of less than 94 percent; only the Veteran's left-ear hearing loss met the VA requirements for consideration as a disability at that time.

At the examination, the Veteran reported his in-service noise exposure on the flight line and reported that he had post-service occupational noise exposure, without hearing protection, at assembly plants.  He reported that his tinnitus began three or four years prior.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to the Veteran's in-service noise exposure.  The examiner reasoned that the onset of tinnitus in the last three or four years was coincident to the incurrence of a severe neck injury from a motor vehicle accident.  The examiner further cited medical studies and reasoned that the Veteran's service treatment records revealed normal hearing acuity.

The examiner's opinion appeared to be based on the absence of in-service hearing loss; however, absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The examiner also did not have the opportunity to consider the Veteran's lay statements as to in-service tinnitus.  

In addition, the Veteran submitted an undated private opinion from an unidentified private provider.  The provider opined that the Veteran's tinnitus and hearing loss are related to an onset or events while in service as most likely caused by or a result of loud noise exposure while serving.  The provider noted that he or she had reviewed the Veteran's treatment records since separation from service.  Significantly, the provider did not review the Veteran's service treatment records which evidence his in-service bilateral hearing acuity, without complaint, treatment, or diagnosis of bilateral hearing loss or tinnitus, and his pre-service occupational noise exposure with report of tinnitus.  The private provider did not report that he or she had treated or was treating the Veteran for bilateral hearing loss or tinnitus, nor did he or she provide treatment records related to any post-service audiological complaints or testing.  Given the inadequate opinion in conjunction with the private examiner's opinion, the claims were remanded for a new examination.  

The Veteran was afforded another VA examination in May 2013.  The Veteran was diagnosed with bilateral sensorineural hearing loss for VA purposes.  After a thorough examination and review of the record, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or the result of the Veteran's active duty service.  The examiner noted that there was no evidence of in-service hearing loss, but noted that the Veteran's separation examination was not of record.  The examiner cited the previous VA audiological examination to note the Veteran's neck surgery and antibiotics for viral esophagitis, and then noted that the Veteran had failed to mention it when asked about medical history.  The examiner noted the Veteran's report of unprotected noise exposure in the service as well as the Veteran's substantial unprotected occupational noise exposure and his reports that his tinnitus had its onset many years after separation from service.  The examiner further noted that the Institute of Medicine (IOM) concluded that based on current knowledge of cochlear physiology there was insufficient scientific basis for the existence of delayed onset hearing loss.  While they did not rule out that delayed onset might exist, they noted that current knowledge of acoustic trauma and the instantaneous or rapid development of noise induced hearing loss, there was no reasonable basis for delayed onset. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board notes that the Veteran reported acoustic trauma in the military when he was exposed to loud noises associated with the flight line and engine noises.  The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2).  Therefore, the Board accepts the Veteran's testimony regarding the occurrence of exposure to acoustic trauma in service.  However, such evidence is not sufficient to demonstrate bilateral hearing loss while in service.  The Board finds that the probative evidence indicated that the Veteran's bilateral hearing loss and tinnitus were related to his post-service occupational noise exposure and surgery associated with a neck injury respectively.  

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion as to the etiology of his hearing loss and tinnitus.  The Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to his right ear hearing loss and its relationship to his service is therefore entitled to no weight of probative value.  See Cromley v. Brown, 7 Vet.App. 376, 379 (1995).  Most critically, the Veteran's essential contention of a nexus between the in-service noise exposure and his current diagnosis has been fully investigated as mandated by the Court's decision in Jandreau.

While the absence of any mention of any complaints in the service treatment record is not dispositive, the first documented complaint of any hearing problems comes from the Veteran's September 2008 claim almost four decades after his discharge from active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  The record indicated that the Veteran stated that his hearing problems began in the 1980s and his tinnitus started in approximately 2006, so the earliest onset appears to be The fact of this chronology in addition to noted post-service noise exposure must be considered as it bears upon the question of nexus between the claimed hearing disabilities resulting from service and the current diagnosis.

With regard to the private treating physician's undated positive etiological opinion, there is no indication that he reviewed the Veteran's service treatment records or that he considered the Veteran's intervening neck surgery.  It is well settled that in order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this instance the private physician's opinion appears to be based on history provided by the Veteran and a review of the post-service treatment records.  There is no indication the examiner was treating the Veteran.

The May 2013 VA examiner's opinion is the most probative medical evidence addressing the etiology of the Veteran's bilateral hearing loss and tinnitus because it is clearly factually informed, medically based and responsive to this inquiry.  The May 2013 report revealed that the examiner conducted a thorough examination of the Veteran, was based on a review of the file, and provided a full and complete rationale for the opinion.  The examiner reviewed the Veteran's medical history and determined that his bilateral hearing loss and tinnitus had their onset well after separation from active duty service and most likely as a result of post-service occupational noise exposure and an intervening neck surgery.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).

As the VA examiner's May 2013 opinion is based upon an evaluation of the Veteran and review of the claims folder, the Board finds that it is entitled to the most weight regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


